
	
		II
		110th CONGRESS
		1st Session
		S. 1999
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Kerry (for himself,
			 Mr. Hagel, Mr.
			 Domenici, and Mr. Obama)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the establishment of a Center of
		  Excellence in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation
		  of Military Eye Injuries, and for other purposes.
	
	
		1.Center of Excellence in
			 Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of Military
			 Eye Injuries
			(a)Establishment
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1105 the following new section:
					
						1105a. Center
				of Excellence in Prevention, Diagnosis, Mitigation, Treatment, and
				Rehabilitation of Military Eye Injuries
							(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of military eye injuries to carry out
				the responsibilities specified in subsection (c). The center shall be known as
				a Center of Excellence in Prevention, Diagnosis, Mitigation, Treatment,
				and Rehabilitation of Military Eye Injuries.
							(b)PartnershipsThe
				Secretary shall ensure that the Center collaborates to the maximum extent
				practicable with the Department of Veterans Affairs, institutions of higher
				education, and other appropriate public and private entities (including
				international entities) to carry out the responsibilities specified in
				subsection (c).
							(c)Responsibilities(1)The Center
				shall—
									(A)develop, implement, and oversee a
				registry of information for the tracking of the diagnosis, surgical
				intervention or other operative procedure, other treatment, and follow up for
				each case of eye injury incurred by a member of the armed forces in combat that
				requires surgery or other operative intervention; and
									(B)ensure the electronic exchange with
				Secretary of Veterans Affairs of information obtained through tracking under
				subparagraph (A).
									(2)The registry under this subsection
				shall be known as the Military Eye Injury Registry.
								(3)The Center shall develop the Registry
				in consultation with the ophthalmological specialist personnel and optometric
				specialist personnel of the Department of Defense. The mechanisms and
				procedures of the Registry shall reflect applicable expert research on military
				and other eye injuries.
								(4)The mechanisms of the Registry for
				tracking under paragraph (1)(A) shall ensure that each military medical
				treatment facility or other medical facility shall submit to the Center for
				inclusion in the Registry information on the diagnosis, surgical intervention
				or other operative procedure, other treatment, and follow up for each case of
				eye injury described in that paragraph as follows (to the extent
				applicable):
									(A)Not later than 72 hours after surgery
				or other operative intervention.
									(B)Any clinical or other operative
				intervention done within 30 days, 60 days, or 120 days after surgery or other
				operative intervention as a result of a follow-up examination.
									(C)Not later than 180 days after surgery
				or other operative intervention.
									(5)(A)The Center shall
				provide notice to the Blind Service or Low Vision Optometry Service, as
				applicable, of the Department of Veterans Affairs on each member of the armed
				forces described in subparagraph (B) for purposes of ensuring the coordination
				of the provision of visual rehabilitation benefits and services by the
				Department of Veterans Affairs after the separation or release of such member
				from the armed forces.
									(B)A member of the armed forces
				described in this subparagraph is a member of the armed forces as
				follows:
										(i)A member with an eye injury incurred
				in combat who has a visual acuity of 20/200 or less in
				either eye.
										(ii)A member with an eye injury incurred
				in combat who has a loss of peripheral vision of twenty degrees or less.
										(d)Utilization of
				registry informationThe Secretary of Defense and the Secretary
				of Veterans Affairs shall jointly ensure that information in the Military Eye
				Injury Registry is available to appropriate ophthalmological and optometric
				personnel of the Department of Veterans Affairs for purposes of encouraging and
				facilitating the conduct of research, and the development of best practices and
				clinical education, on eye injuries incurred by members of the armed forces in
				combat.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1105 the
			 following new item:
					
						
							1105a. Center of Excellence in Prevention, Diagnosis,
				Mitigation, Treatment, and Rehabilitation of Military Eye
				Injuries.
						
						.
				(b)Inclusion of
			 records of OIF/OEF veteransThe Secretary of Defense shall take
			 appropriate actions to include in the Military Eye Injury Registry established
			 under section 1105a of title 10, United States Code (as added by subsection
			 (a)), such records of members of the Armed Forces who incurred an eye injury in
			 combat in Operation Iraqi Freedom or Operation Enduring Freedom before the
			 establishment of the Registry as the Secretary considers appropriate for
			 purposes of the Registry.
			(c)Report on
			 establishmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 status of the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Military Eye Injuries under section 1105a of
			 title 10, United States Code (as so added), including the progress made in
			 establishing the Military Eye Injury Registry required under that
			 section.
			(d)Traumatic Brain
			 Injury Post Traumatic Visual SyndromeIn carrying out the program
			 at Walter Reed Army Medical Center, District of Columbia, on Traumatic Brain
			 Injury Post Traumatic Visual Syndrome, the Secretary of Defense and the
			 Department of Veterans Affairs shall jointly provide for the conduct of a
			 cooperative study on neuro-optometric screening and diagnosis of members of the
			 Armed Forces with Traumatic Brain Injury by military medical treatment
			 facilities of the Department of Defense and medical centers of the Department
			 of Veterans Affairs selected for purposes of this subsection for purposes of
			 vision screening, diagnosis, rehabilitative management, and vision research on
			 visual dysfunction related to Traumatic Brain Injury.
			(e)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2008 for Defense Health Program,
			 $5,000,000 for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Military Eye Injuries under section 1105a of
			 title 10, United States Code (as so added).
			
